DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-19 have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kainoa Asuega on February 26, 2021.

The application has been amended as follows:
In the first line of claim 1, “A server system for providing personalized online-content, comprising:” is hereby amended to recite: “A server system for providing personalized online-content, the server system including one or more server computers, the server system comprising:”.  In the second line of claim 1, “via one or more server computers” is hereby amended to recite: “via the one or more server computers”.

In the first line of claim 13, “The method of claim 1” is hereby amended to recite: “The method of claim 8”.

In the sixth line of claim 14, “via a configuration module of the computer” is hereby amended to recite: “via a configuration module of the computer, wherein the configuration module includes a sentence-based user interface”.

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 8-13 are allowed.
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hueter et al. (U.S. Patent Application Publication 2009/0248599), discloses a system for providing recommendations, including personalized content recommendations, comprising an engine and modules (Abstract; paragraphs 23 and 63-66; Figures 3, 4, and 5); and discloses collecting user and product data (paragraphs 58, 63-65, and 120; Figure 1), implying a data acquisition module configured to do this; and generating one or more recommendations in response to a request (paragraphs 28, 58, 60, 63, 65, and 66), implying a recommendation engine.  Hueter discloses generating scalar scores from the dot-product multiplication of vectors representing subject and object profiles (paragraphs 66-72 and 100), and determining a hierarchical (ranked) list based on scalar scores (paragraph 117; Figure 12).  Dewangen (U.S. Patent Application Publication 2014/0032359) teaches further filtering of recommendations (paragraphs 33 and 35); Rose et al. (U.S. Patent Application Publication 2017/0287044) is also relevant for filtering of products for recommendation (paragraphs 103 and 141).  
Neither Hueter nor any other prior art of record discloses, teaches, or reasonably suggests determining a predictive algorithm and one or more filters based on received marketer-input, or a configuration module configured to do this, in sufficiently relevant context.  Goyal et al. (U.S. Patent Application Publication 2017/0322917) teaches that the suggestion of words in a message can be based on a cluster if a filter is inputted by a marketer (paragraph 116; see also paragraphs 32 and 33), but this is not very pertinent to the recited recommendation method, system, and non-transitory computer-readable medium.  Gildfind et al. (U.S. Patent Application Publication 2014/0245337) teach filtering criteria specified by an advertiser (paragraphs 43-45), and Ogawa (U.S. Patent Application Publication 2012/0158485) teaches enabling advertisers to modify algorithms (paragraph 75); again, these are not sufficiently pertinent.
There is prior art on natural language or sentence-based user interfaces, notably Beaulieu et al. (U.S. Patent Application Publication 2009/0063383), but the prior art of record does not teach that sentence-based user interfaces are well-understood, routine, and conventional, or were as of inventors’ priority date.  The claims are therefore patent-eligible under 35 U.S.C. 101.
The above statement applies to each of independent claims 1, 8, and 14, and to their respective dependents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	February 26, 2021